Title: To Thomas Jefferson from Benjamin Smith Barton, 10 March 1801
From: Barton, Benjamin Smith
To: Jefferson, Thomas



Sir,
Philadelphia, March 10th, 1801.

I take the liberty of introducing to your knowledge the bearer of this, Mr. Benjamin Rittenhouse. Mr. Rittenhouse is the brother of our late illustrious astronomer. He is a man of the most amiable character, and of pure, unsoiled republican principles.
Permit me, Sir, to congratulate your country upon the great event which has just taken place. To you, I am persuaded, the event is of much less importance than to the United-States, and to the world, at large. Novus jam nascitur ordo. May it be an order, a dispensation calculated to increase your happiness, as, I sincerely believe, it will increase the happiness of the union.
I acknowledge, with many thanks, the receipt of your letter of the 14th of February, and subscribe myself, with the greatest respect, Sir,
Your most obedient and most humble servant, and friend,

Benjamin Smith Barton

